                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 1 of 15




                                                                                                  Hon. James L. Robart
 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4                                    WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
 5

 6     MARY K. TOLLEFSON                                            No. 2:20-cv-00297-JLR

 7                Plaintiff,

 8                vs.                                        PLAINTIFF’S RESPONSE IN OPPOSITION TO
                                                             MCCARTHY & HOLTHUS LLP’S MOTION TO
 9     AURORA FINANCIAL GROUP, INC., FREEDOM                 DISMISS SECOND AMENDED COMPLAINT FOR
       MORTGAGE CORP., AND MCCARTHY &                        FAILURE TO STATE A CLAIM UPON WHICH
10     HOLTHUS LLP.,                                         RELIEF CAN BE GRANTED

11                Defendants.                                       Noted for Motion Calendar:

12                                                                  January 8, 2021

13
                                                I.   INTRODUCTION
14
          Defendant McCarthy Holthus LLP (“M&H”) participation as a party to foreclosure mediator is
15
      covered under Washington’s Consumer Protection Act. RCW 61.24.135(2), and M&H’s actions,
16
      participation, specialized knowledge of plaintiff’s loan, and general consent that M&H was representing
17
      defendant Aurora in both non-judicial and judicial foreclosure, along with the undisputed fact M&H was
18
      enforcing a security, is covered by the Fair Debt Collection Practices Act (“FDCPA”).
19

20
                                                     II.   FACTS
21
          Plaintiff incorporates the facts alleged in her second amended complaint (Dkt. No. 47), and submits
22
      the following pertinent fact summary. By early 2018 Ms. Tollefson was referred to Washington's
23
      foreclosure mediation program where Ms. Toleffson, Freedom, and M&H, were assigned a foreclosure
24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                 ARTHUR E. ORTIZ, ATTORNEY
                                                                    6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                          SEATTLE, WASHINGTON 98136
     Page - 1                                                   TEL 206-898-5704     arthur@aeolegal.com

26
                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 2 of 15




      mediator and were all under a duty to negotiate in good faith under RCW 61.24.163. The parties

      scheduled and convened three session, May 2, 2018, July 9, 2018, and August 13, 2018. Dkt. No. 16,
 1
      pg.s 12-13, ¶41. The foreclosure mediator certified the beneficiary (Freedom) and its agent (M&H) as
 2
      lacking good faith in their foreclosure mediation participation. Dkt. No. 2-6, pgs. 3 and 6. The foreclosure
 3
      mediator certified Freedom's and M&H's failure to complete review of Ms. Tollefson's applications for
 4
      default mitigation. Dkt. No. 16, pg. 13, ¶42. Less than three months later, Freedom and M&H served Ms.
 5
      Tollefson with another Notice of Default signed November 5, 2018. By early 2019, Ms. Tollefson was
 6
      referred again to foreclosure mediation and convened two sessions with Freedom and M&H; on
 7
      February 28, 2019, and again on June 12, 2019. Id., pg. 13, ¶43. On June 28, 2019, a foreclosure
 8
      mediator certified that Freedom and M&H failed to meet their duty of good faith under the Foreclosure
 9
      Fairness Act (RCW 61.24) a second time. Conduct cited by the foreclosure mediator included failure of
10
      the beneficiary (Freedom & M&H) to provide a full set of required documents in a timely manner, while
11
      requesting duplicate and previously submitted documents from Ms. Tollefson. Dkt. No. 2-6 and Dkt. No.
12
      16, pg. 13, ¶44. Then on January 31, 2020, Aurora filed a lawsuit in state court for reformation of the
13
      deed of trust and judicial foreclosure. misrepresenting that the Mortgage Electronic Registration System
14
      Inc., ("MERS") has an interest in Ms Tollefson's property by way of a "Junior Deed of Trust" which in fact
15
      is just a duplicate copy of the original deed of trust recorded on July 9, 2015. Dkt. No. 16 at ¶¶45-46.
16
      The state court complaint M&H signed and filed exploits the duplicate deed of trust recorded on July 9,
17
      2015 by misrepresenting it as a junior deed of trust creating an interest in that MERS does not in fact
18
      have. Id. at ¶¶47-48.
19
          Two foreclosure mediators certified that it was not Ms. Tollefson’s “failure to obtain” default
20
      resolution, it was Freedom and M&H’s joint and several violation of their duty of good faith under the FFA
21
      that caused the indefinite prolonging of foreclosure. Dkt. No. 2-6, pgs. 3 and 6. It was Freedom and
22
      M&H who, withheld NPV inputs, failed to complete mitigation review, (See Cert. at Dkt. No. 2-6, pgs. 2-4,
23
      8/21/18 “Comments”), Dkt. No. 16, pg. 13, ¶42, misrepresented to the foreclosure mediator that it had
24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                  ARTHUR E. ORTIZ, ATTORNEY
                                                                     6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                           SEATTLE, WASHINGTON 98136
     Page - 2                                                    TEL 206-898-5704     arthur@aeolegal.com

26
                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 3 of 15




      not received Ms. Tollefson’s required documents when in fact it had received them, failed to provide

      required documents, and kept requesting more documents that had already been provided (See Cert. at
 1
      No. 2-6, pgs. 5-13, 6/28/19 “Comments”), Dkt. No. 16, pg. 13, ¶44, not Ms. Tollefson.
 2

 3
                                                    III. AUTHORITY
 4
          Complaints with enough facts to state a plausible claim to relief survive motions to dismiss. Bell Atl.
 5
      Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Claims are plausible
 6
      “when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
 7
      defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
 8
      Twombly, 550 U.S. at 555). The Court must accept the plaintiffs factual allegations in the complaint as
 9
      true. Iqbal, 556 U.S. 662, 678. The Court may not consider any of M&H’s allegedly contradictory
10
      evidence at this stage of the proceedings. See Lee v. City of L.A., 250 F.3 d 668, 688 (9th Cir. 2001)
11
      ("[F]actual challenges to a plaintiffs complaint have no bearing on the legal sufficiency of the allegations
12
      under Rule 12(b)(6). "). Plausibility of the claims alleged in the complaint is a context-specific
13
      determination requiring reviewing courts to draw on common sense. Iqbal, 556 U.S. at 679.
14
          Leave to amend should be granted even if no request to amend the pleading is made, unless the
15
      pleading could not possibly be cured by the allegation of other facts. Ebner v. Fresh, Inc., 838 F.3d 958,
16
      968, (9th Cir. 2016). See also Doe v. United States, 58 F.3d 494, 497 (9th Cir.1995). M&H must show that
17
      even if amendment were permitted, plaintiff’s complaint would fail "to state a claim upon which relief can be
18
      granted. " FRCP 12(b)(6). See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1043 (9th Cir.
19
      2011)(leave to amend would be futile if a plaintiff cannot state a plausible basis for relief.) The Ninth Circuit
20
      reviews district court denials for leave to amend de novo ensuring the “complaint would not be saved by any
21
      amendment." Carvalho v. Equifax Info. Svs., LLC., 629 F.3d 876 (9th Cir. 2010).
22
          Courts may consider facts alleged in the complaint, documents attached thereto, documents relied
23
      upon but not attached to the complaint when authenticity is not contested. Lee v. City of Los Angeles,
24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                    ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                             SEATTLE, WASHINGTON 98136
     Page - 3                                                      TEL 206-898-5704     arthur@aeolegal.com

26
                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 4 of 15




      250 F.3d 668, 688-89 (9th Cir. 2001). The Court may take judicial notice of publicly recorded documents

      and may consider the documents without turning this motion into a motion for summary judgment. See,
 1
      e.g., Shaw v. Hahn, 56 F.3d 1128, 1129 n. 1 (9th Cir. 1995); see United States v. Ritchie, 342 F.3d 903,
 2
      908 (9th Cir. 2003) (court may consider documents to which the complaint “refers extensively” or “form
 3
      the basis of the plaintiffs’ claim”); Parrino v. FHP, Inc., 146 F.3d 669, 707 (9th Cir. 1998) (“A court may
 4
      consider evidence on which the complaint ‘necessarily relies’ if: (1) the complaint refers to the document;
 5
      (2) the document is central to the plaintiff’s claim; and (3) no party questions the authenticity of the copy
 6
      attached to the 12(b)(6) motion.”).
 7
                  Pursuant to FER 201, plaintiff requests that the court take judicial notice of the following
 8
      documents in the record and supportive of its motion to alter or for relief of judgment.
 9
      1.   The state court complaint at Dkt. No. 1-5
10
      2.   Plaintiff’s Second Amended Complaint (SAC) at Dkt. 47
11
      3.   Exhibits A through M at Dkts Nos. 47-1 through 47-13
12
      4.   Washington Foreclosure Mediation Certification Reports at 47-5 and 47-9
13
      5.   Defendant McCarthy Holthus LLP website at http://mccarthyholthus.com/practice.aspx
14
      6.   The Court’s records and the files therein.
15
           The documents referred to are properly subject to the judicial notice because they are matters of
16
      public record or are properly submitted as part of and/or necessarily relied on by the complaint and their
17
      authenticity cannot be contested. Lee v. City of Los Angeles, 250 F.3d 668 (9th Cir. 2001). See also FER
18
      803(8), (14) and (15); Rodriguez v. Loudeye Corp., 144 Wn. App. 709, 726, 189 P.3d 168 (2008); Sebek
19
      v. City of Seattle, 172 Wn. App. 273, 275 n.2, 290 P.3d 159 (2012).
20

21

22

23

24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                   ARTHUR E. ORTIZ, ATTORNEY
                                                                      6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                            SEATTLE, WASHINGTON 98136
     Page - 4                                                     TEL 206-898-5704     arthur@aeolegal.com

26
                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 5 of 15




                                                    IV. ARGUMENT

      A.   Consumer Protection Act Violations Are Sufficiently Stated Against M&H.
 1
           Plaintiff alleges all the required elements establishing her claim under Washington’s Consumer
 2
      Protection Act (“CPA”): (1) an unfair or deceptive act or practice; (2) occurring in trade or commerce; (3)
 3
      that impacts the public interest; (4) causes injury to the Plaintiffs’ business or property; and (5)
 4
      causation. Hangman Ridge Training Stables v. Safeco Title Ins. Co., 105 Wn.2d 778, 780 (1986). Dkt.
 5
      No. 16. Again, M&H’s issue here appears to be limited to a general misapplication of vicarious liability.
 6
      M&H asserts that because it is an agent of the beneficiary of the deed of trust (Freedom/Aurora), it has
 7
      no duty or obligations under the DTA or FFA, so the foreclosure mediator’s certification that M&H
 8
      violated the duty to negotiate in good faith, committing a per se violation of the CPA under FFA, should
 9
      not bind M&H. However, the plain language of the statute provides that "[i]t is an unfair or deceptive act .
10
      . . for any person or entity to: (a) Violate the duty of good faith under RCW 61.24.163." RCW
11
      61.24.135(2) emphasis added. The FFA does not limit the requirement to the beneficiary, but
12
      contemplates the acts of "any person or entity."
13
           1.     Both foreclosure mediators included M&H in their bad faith certifications.
14
           At the conclusion of both nonjudicial foreclosure attempts, foreclosure mediators certified the
15
      parties’ joint and several lack of good faith. Dkt. Nos. 47-5, 47-9. In both instances the foreclosure
16
      mediators mention M&H under the category of “Beneficiary and Representative(s)” Dkt. Nos. 47-5, 47-9.
17
      Under RCW 61.24.135(2) the foreclosure mediation certifications evince per se establishment of the first
18
      two Hangman elements, (1) an unfair or deceptive act or practice; (2) occurring in trade or commerce.
19
      M&H cites no applicable authority for its contention that it was not bound to the obligation to mediate in
20
      good faith under the FFA just because of its role as law firm agent of the beneficiary. M&H’s agency
21
      admission cannot substitute for a factual determination of vicarious liability when RCW 4.22.070(1)
22
      requires apportionment to "every entity which caused the claimant's damages." Afoa v. Port of Seattle,
23
      191 Wn.2d 110, 124, 421 P.3d 903, 911, (July 19, 2018).Joint and several liability may exist if multiple
24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                    ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                             SEATTLE, WASHINGTON 98136
     Page - 5                                                      TEL 206-898-5704     arthur@aeolegal.com

26
                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 6 of 15




      entities were "acting as an agent or servant" of another entity. RCW 4.22.070(1)(a). M&H’s motion as to

      the CPA claims against it should be denied.
 1
          Even if M&H was not expressly covered by the FFA, the allegations against it are sufficiently unfair
 2
      or deceptive in the circumstances here. M&H represented Aurora and Freedom in two non-judicial
 3
      foreclosure attempts during 2018 and 2019, resulting in two separate referrals to Washington State
 4
      foreclosure mediation. Dkt. 47, ¶¶42-49. M&H was meaningfully involved in receiving plaintiff’s mitigation
 5
      applications, Dkt. 47, ¶48, ¶74, ¶¶74.1-74.5, ¶133, ¶¶133.1-133.7. The SAC alleges, “defendants
 6
      dragged out foreclosure mediation for at least five months only to fail to completely review Ms. Tollefson
 7
      for default mitigation options” Dkt. No. 47, ¶133.1 and ¶133.7. Plaintiff alleged how the delay evinced
 8
      there was no present intention to take possession of the property, at that time. ¶133.6. The facts alleged
 9
      show M&H participated in delaying the mitigation review process. Dkt. No. 47, ¶48, (“M&H admitted,
10
      "delay by counsel in recognizing the borrower's preliminary submissions, .... " However, such delay
11
      never ceased and it was used against Ms. Tollefson's in the form of "expired" submissions.)
12
          The court must assume the truth of all factual allegations and construe all inferences from them in
13
      the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.Co., 80 F.3d 336, 337-38 (9th
14
      Cir.1996); Thompson v. Davis, 295 F.3d 890, 895 (9th Cir.2002); Twombly, at 555-56 (2007). Assuming
15
      the truth of complaint’s factual allegations, and construing all inferences from them in the light most
16
      favorable to plaintiff, the court should deny M&H motion here.
17

18
          2.      Plaintiff’s second amended complaint does allege injury.
19
          Defendants' concerted delay and mitigation evasion caused arrears to grow through negative
20
      amortization to the extent that it consumed what would have been a portion of plaintiff’s financial equity
21
      in the property. Dkt. No. 47, ¶65. Regardless of plaintiff’s sale of the property, the arrears accumulated
22
      during defendants’ delay were capitalized and made a part of the sale pay-off, In that way, the proceeds
23
      of the private sale to plaintiff were reduced by the arrears that would not have been incurred but for the
24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                  ARTHUR E. ORTIZ, ATTORNEY
                                                                     6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                           SEATTLE, WASHINGTON 98136
     Page - 6                                                    TEL 206-898-5704     arthur@aeolegal.com

26
                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 7 of 15




      defendants’, including M&H’s dilatory acts as alleged in the complaint. In this way it can be argued M&H

      participated in assisting the beneficiary in skimming plaintiff’s equity.
 1

 2
      B.   Plaintiff’s Second Amended Complaint Sufficiently States Her Claims
 3         Against M&H Under The Fair Debt Collection Practices Act (“FDCPA”)

 4         Plaintiff’s second amended complaint (SAC) includes allegations relating to M&H in the context of

 5    two nonjudicial foreclosure attempts, in both instances M&H was a debt collector, collecting debt.

 6
           1.     Non-judicial Foreclosures Alleged
 7
           While most provisions of the FDCPA apply to activities to collect a monetary debt, §1692f(6)
 8
      regulates actions related to enforcing security interests and so "regulates non-judicial foreclosure
 9
      activity." Dowers v. Nationstar Mortgage, LLC, 852 F.3d 964, 971 (9th Cir. 2017). Less than two years
10
      ago, the United States Supreme Court examined how the FDCPA’s definition of “debt collector” operates
11
      in the foreclosure context in a case where, as here, FDCPA violations were alleged against M&H.
12
      Obduskey v. McCarthy & Holthus L.L.P., __ U.S. __,139 S.Ct. 1029, 1036-38, 203 L.Ed.2d 390 (2019).
13
      The Obduskey Court acknowledged that foreclosure of a mortgage is the collection of a debt. Obduskey
14
      at 139 S.Ct. 1036 (“we concede that if the FDCPA contained only the primary definition, a business
15
      engaged in nonjudicial foreclosure proceedings would qualify as a debt collector for all purposes.”) The
16
      Court explained that, at a minimum, someone who conducts a foreclosure is indirectly attempting to
17
      collect a debt. Id. 139 S. Ct. at 1036-1037, (“... the provision sweeps in both "direc[t]" and "indirec[t]"
18
      debt collection. [Ibid]. So, even if nonjudicial foreclosure were not a direct attempt to collect a debt,
19
      because it aims to collect on a consumer’s obligation by way of enforcing a security interest, it would be
20
      an indirect attempt to collect a debt.”) Id. In this way, the Obduskey Court rejected the analyses of the
21
      Tenth Circuit in Obduskey v. Wells Fargo, 879 F.3d 1216, 1221 (10th Cir. 2018) where it held that entities
22
      engaged in non-judicial foreclosure actions in Colorado are not debt collectors under the FDCPA and
23

24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                    ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                             SEATTLE, WASHINGTON 98136
     Page - 7                                                      TEL 206-898-5704     arthur@aeolegal.com

26
                     Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 8 of 15




      likewise rejected the Ninth Circuit’s holding in Ho v. ReconTrust Co., 858 F.3d 568, 572 (9th Cir. 2017),

      cert. den. 138 S. Ct. 504 (2017) that non-judicial foreclosures did not involve the collection of a debt
 1
      because the money collected from a trustee’s sale is not money owed by a consumer, it isn’t ‘debt’ as
 2
      defined by the FDCPA. Indeed the U.S. Supreme Court in Obduskey rejected the body of Ninth Circuit
 3
      law which held that a business enforcing a security interest through nonjudicial foreclosure could not be
 4
      a debt collector). Benko v. Quality Loan Serv. Corp., 454 P.3d 1263, 1267, fn 4, (Nev. 2019) (noting that,
 5
      “in light of Obduskey, the district court erred in concluding that nonjudicial foreclosures do not amount to
 6
      seeking payment of a claim, and the parties’ reliance on caselaw to the contrary is misplaced.”
 7
           The Obduskey court said, “It is undisputed that McCarthy [“M&H”] is, by virtue of its role enforcing
 8
      security interests, at least subject to the specific prohibitions contained in 15 U.S.C. §1692f(6). When a
 9
      complaint only alleges steps required by state law to enforce a security [Obduskey, 139 S.Ct. at 1040],
10
      the applicable definition of “debt collector” provides, and foreclosures and foreclosure lawyers are
11
      subject to, the definition of “debt collector,”
12
                For the purpose of section 1692f(6) of this title, such term [“debt collector”] also
13              includes any person who uses any instrumentality of interstate commerce or the mails

14              in any business the principal purpose of which is the enforcement of security interests.

15
      15 U.S.C. § 1692f(6), and a security enforcer violates 15 U.S.C. §1692f(6) if, it takes or threatens to take
16
      any nonjudicial action to effect dispossession when there is no present intention to take possession of
17
      the property. 15 U.S.C. §1692f(6)(B).
18
                    a.      Plaintiff alleged sufficient facts to draw the reasonable inference
19                          that M&H is a Debt Collector under 15 U.S.C. §1692f(6)(B).

20         M&H represented Aurora and Freedom in two non-judicial foreclosure attempts during 2018 and

21    2019, resulting in two separate referrals to Washington State foreclosure mediation. Dkt. 47, ¶¶42-49.

22    M&H was meaningfully involved in receiving plaintiff’s mitigation applications, Dkt. 47, ¶48, ¶74, ¶¶74.1-

23    74.5, ¶133, ¶¶133.1-133.7. The SAC alleges, “defendants dragged out foreclosure mediation for at

24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                      ARTHUR E. ORTIZ, ATTORNEY
                                                                         6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                               SEATTLE, WASHINGTON 98136
     Page - 8                                                        TEL 206-898-5704     arthur@aeolegal.com

26
                     Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 9 of 15




      least five months only to fail to completely review Ms. Tollefson for default mitigation options” Dkt. No.

      47, ¶133.1 and ¶133.7. Plaintiff alleged how the delay evinced there was no present intention to take
 1
      possession of the property, at that time. ¶133.6. The facts alleged show M&H participated in delaying the
 2
      mitigation review process. Dkt. No. 47, ¶48, (“M&H admitted, "delay by counsel in recognizing the
 3
      borrower's preliminary submissions, .... " However, such delay never ceased and it was used against Ms.
 4
      Tollefson's in the form of "expired" submissions.) This delay shows there was no present intention to take
 5
      possession of the property, but rather to consume and convert equity with the accumulation of arrears.
 6
      These arrears are no longer attributable to the default but rather to the delay M&H caused during non-
 7
      judicial foreclosure. At the conclusion of both nonjudicial foreclosure attempts, foreclosure mediators
 8
      certified the parties’ joint and several lack of good faith. Dkt. Nos. 47-5, 47-9. In both instances the
 9
      foreclosure mediators mention M&H under the category of “Beneficiary and Representative(s)” Dkt. Nos.
10
      47-5, 47-9.
11
          Plaintiff sufficiently plead enough facts to infer M&H had control over the default mitigation process,
12
      by controlling the intake of plaintiff’s documents. Dkt. No. 47, ¶48, and the parties consented to M&H’s
13
      acting on behalf of the beneficiary, Aurora , and the Servicer, Freedom. Meyer v. Holley, 537 U.S. 280,
14
      285, 123 S.Ct. 824, 154 L.Ed.2d 753 (2003).
15

16
          2.        The Judicial Foreclosure alleged,
17
          Plaintiff’s second amended complaint (SAC) includes allegations relating to M&H in the context of
18
      the judicial foreclosure it filed on behalf of Aurora.
19
                    a.    Plaintiff alleged sufficient facts to draw the reasonable inference
                          that M&H is a Debt Collector in judicial foreclosure.
20
          Unless a deficiency judgment is on the table in the proceeding, a person judicially enforcing a deed
21
      of trust in seeking only the return or sale of the security, not to collect a debt. Barnes v. Routh Crabtree
22
      Olsen PC, 963 F .3d 993, 999 (9th Cir. 2020). That the FDCPA covers attorneys engaged in debt
23

24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                   ARTHUR E. ORTIZ, ATTORNEY
                                                                      6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                            SEATTLE, WASHINGTON 98136
     Page - 9                                                     TEL 206-898-5704     arthur@aeolegal.com

26
                  Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 10 of 15




      collection litigation is well-established: Heintz v. Jenkins, 514 U.S. 291, 115 S. Ct. 1489, 131 L. Ed. 2d

      395 (1995) (“The Act does apply to lawyers engaged in litigation. . . . In ordinary English, a lawyer who
 1
      regularly tries to obtain payment of consumer debts through legal proceedings is a lawyer who regularly
 2
      ‘attempts’ to ‘collect’ those consumer debts”); McNair v. Maxwell & Morgan P.C., 893 F.3d 680, 684 (9th
 3
      Cir. 2018) (Homeowner’s FDCPA claim was improperly dismissed where the defendants, including the
 4
      law firm hired by the homeowner association misrepresented the amount of her debt and sought
 5
      attorneys’ fees to which they were not entitled); Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 990
 6
      (9th Cir. 2017) (Irrespective of whether the defendant law firm also sought to perfect its client HOA's
 7
      security interest and preserve its right to record a lien in the future, because the law firm was acting as a
 8
      debt collector, ---it is subject to the full scope of the FDCPA, including § 1692g and § 1692e).
 9
          Communication cannot be uniquely exempted from the FDCPA because it is a formal pleading or, in
10
      particular, a complaint. Kaymark v. Bank of Am., 783 F.3d 168, 177 (3d Cir. 2015)(The court concluded
11
      that had Congress wanted to exclude formal pleadings from the protections of the FDCPA under any of
12
      its other provisions, it could have done so. It did not,); McNair v. Maxwell & Morgan PC, 893 F.3d 680,
13
      682 (9th Cir. 2018) (holding that law firm defendant who attempted to collect homeowner association
14
      fees through judicial foreclosure acted as "debt collector" under the FDCPA.)
15
          Here, the state court judicial foreclosure M&H filed on behalf of defendant Aurora asks for a
16
      deficiency judgment. Dkt. No. 30, pg. 17, lines 1-2, Dkt. No. 1-5, ¶28. Aurora’s state court complaint also
17
      stated that Aurora employed M&H to commence and prosecute the action. Dkt. No. 1-5, ¶30. M&H filed
18
      a judicial foreclosure lawsuit claiming MERS had an interest in Mr. Tollefson's property by virtue of a
19
      "Junior Deed of Trust," when in fact it did not. The "Junior Deed of Trust," claimed by M&H to be a
20
      legitimate lien was actually a duplicate of the deed of trust actually securing the debt on plaintiff’s
21
      mortgage. Dkt. No. 47-1. The full reconveyance recorded by Aurora, stated the deed of trust M&H
22
      alleged in the judicial foreclosure was a "Junior Deed of Trust," was recorded as a duplicate in error. Dkt.
23
      No. 47-1. M&H filed the state court judicial foreclosure misrepresenting an encumbrance on plaintiff’s
24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                    ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                             SEATTLE, WASHINGTON 98136
     Page - 10                                                     TEL 206-898-5704     arthur@aeolegal.com

26
                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 11 of 15




      property necessitating this legal action. M&H’s filing of the judicial lawsuit without engaging in the

      diligence necessary to identify the duplicate deed of trust, caused circumstances that would have
 1
      eliminated all potential buyers but those participating in a public foreclosure sale, because the alleged
 2
      additional, but actually duplicate, lien would have disqualified plaintiff from using a Deed-in-Lieu of
 3
      foreclosure to resolve the default, and the additional lien wards off potential private buyers because the
 4
      additional lien suggest it is securing additional debt to be payed off at closing. Further, the amount
 5
      sought by the judicial foreclosure does not take into account the capitalized arrears accumulated due to
 6
      defendants’ delay in default mitigation.
 7
           Lawyers who regularly collect debts through litigation” fall within the scope of the FDCPA.
 8
      McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 948 (9th Cir. 2011) (citing Heintz v.
 9
      Jenkins, 514 U.S. 291, 293- 94 (1995) (holding attorney who represented bank liable under the FDCPA
10
      as a debt collector based on actions taken in litigation to collect or attempt to collect consumer debts)).
11
      Attorney debt collectors, like M&H, cannot blindly rely on their clients to avoid liability under the FDCPA.
12
      McCollough, 637 F .3d at 948. See Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d 1109, 1121 (9th Cir.
13
      2014) (materially false statements are those that could “cause the least sophisticated debtor to suffer a
14
      disadvantage in charting a course of action in response to the collection effort.”). Tourgeman v. Collins
15
      Fin. Servs., Inc., 755 F.3d 1109, 1116 (9th Cir. 2014) (holding that “the violation of [the] right not to be the
16
      target of misleading debt collection communications . . . constitutes a[n] injury under Article III”)
17

18
          3.      Plaintiff’s FDCPA Claims Are Not Barred by Statute of Limitations.
19
          M&H also raises an issue regarding the FDCPA’s statute of limitations. It has been settled that
20
      where the challenged violation is a continuing one, the staleness concern disappears. Havens Realty
21
      Corp., v. Coleman, 455 U.S. 363, 380, 102 S.Ct. 1114, 1125, 71 L.Ed.2d 214 (1982). A continuing
22
      violation is occasioned by continual unlawful acts. Ward v. Caulk, 650 F.2d 1144, 11147 (9th Cir. 1981)
23
      citing Collins v. United Airlines, Inc., 514 F.2d 594, 596 (9th Cir. 1975). Wooden interpretations ignoring
24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                    ARTHUR E. ORTIZ, ATTORNEY
                                                                       6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                             SEATTLE, WASHINGTON 98136
     Page - 11                                                     TEL 206-898-5704     arthur@aeolegal.com

26
                   Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 12 of 15




      the continuing nature of alleged violations, risk undermining public policy. Havens Realty, 455 U.S. at

      380. Where an unlawful practice that continues into the limitations period is challenged, the complaint is
 1
      timely when filed within the statute of limitations of the last asserted occurrence of that practice. Id. 380-
 2
      381. Here, plaintiff’s complaints were filed within the statute of limitations of the last asserted occurrence
 3
      of M&H’s bad faith practice in FFA mediation. Dkt. No. 2-6. Although foreclosure litigation can be lengthy,
 4
      this should not present a statute of limitations problem with respect to claims against law firms. The
 5
      statute of limitations begins to run upon each new misrepresentation made in the course of litigation and
 6
      is not tied to the date of filing of the foreclosure complaint. Hemphill v. Nationstar Mortgage, L.L.C., 2018
 7
      WL 4929864 (E.D. Pa. Oct. 10, 2018). Construing all inferences in the light most favorable to the
 8
      nonmoving party to plaintiff, the court should deny M&H’s motion. Cahill v. Liberty Mut. Ins.Co., 80 F.3d
 9
      336, 337-38 (9th Cir.1996); Thompson v. Davis, 295 F.3d 890, 895 (9th Cir.2002); Twombly, at 555-56
10
      (2007).
11

12
      C.   Ms. Tollefson Sufficiently Stated a Claim Against M&H for Negligent Misrepresentation.
13
           Again, M&H relies on the argument that it was never a party to either mediation and document
14
      requests came from the beneficiary. Dkt. No. 20, pg. 15. The issue is whether M&H’s representations in
15
      non-judicial foreclosure mediation, and in Aurora’s judicial foreclosure, negligently misrepresented
16
      material facts when M&H,
17
          misrepresented to plaintiff, in foreclosure mediation that Freedom would review her for loan default
18
           mitigation, when no such review was ever completed, Dkt. 47, pg. 7, ¶45;
19
          misrepresented to the second foreclosure mediator that Ms. Tollefson's mitigation applications were
20
           missing documents submissions when they in fact did not, Dkt. 47, pg. 11, ¶74, ¶¶74.1-74.5;
21
          misrepresented the materiality of an inconsequential error in the deed of trust’s property description
22
           to force Ms. Toleffson with expansive litigation, Dkt. No. 47, pg. 1, lines 16-17, ¶57;
23

24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                   ARTHUR E. ORTIZ, ATTORNEY
                                                                      6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                            SEATTLE, WASHINGTON 98136
     Page - 12                                                    TEL 206-898-5704     arthur@aeolegal.com

26
                     Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 13 of 15




           withheld the fact that the purported “Junior Deed of Trust,” is merely a re-recorded duplicate of the

            original deed of trust securing no interest or lien on behalf of MERS because there is no additional
 1
            loan or debt associated with it, Dkt. 1-5, ; and
 2
           misrepresented MERS’s interest in Ms. Tollefson’s property, Id. pg. 15, ¶61.
 3
            Plaintiff sufficiently shows that defendants negligently supplied false information in the course of
 4
          business, and that plaintiff reasonably and detrimentally relied on the false information. Merriman v.
 5
          Am. Guarantee & Liab. Ins. Co., 198 Wash. App. 594, 613 (2017). A duty to avoid negligent
 6
          misrepresentation arises independently of a contract if a defendant's misrepresentation induces the
 7
          plaintiff to enter into the contract in the first place. Donatelli v. D.R. Strong Consulting Eng'rs, Inc., 179
 8
          Wn.2d 84, 95 (2013). A party may also have a duty to disclose material facts peculiarly within that
 9
          party's superior or specialized knowledge. Van Dinter v. Orr, 157 Wn.2d 329, 334 (2006); Colonial
10
          Imports, Inc. v. 24 Carlton Nw., Inc., 121 Wn.2d 726, 732 (1993). M&H owed plaintiff a duty not to
11
          commit negligent representation independent of the contractual duties that flowed from its agency.
12
            Plaintiff sufficiently plead enough facts to infer M&H had control over the default mitigation process,
13
          by controlling the intake of plaintiff’s documents. Dkt. No. 47, ¶48, and the parties consented to M&H’s
14
          acting on behalf of the beneficiary, Aurora , and the Servicer, Freedom. Meyer v. Holley, 537 U.S. 280,
15
          285, 123 S.Ct. 824, 154 L.Ed.2d 753 (2003).The misrepresentations identified above formed the basis
16
          for assumptions that induced plaintiff to apply for default mitigation assistance. As a frequent user of
17
          the foreclosure mediation program, M&H has specialized knowledge of how default mitigation and the
18
          foreclosure mediation process works. The record shows M&H misrepresenting the facts to the second
19
          mediator using its specialized knowledge to attempt to sabotage Ms. Tollefson’s second attempt at
20
          foreclosure mediation. Dkt. No. 2-6, pg. 6)
21
            Accordingly, M&H failed to meet its burden to show that it should be excused from Ms. plaintiff’s
22
          claim for negligent misrepresentation.
23

24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                       ARTHUR E. ORTIZ, ATTORNEY
                                                                          6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                                SEATTLE, WASHINGTON 98136
     Page - 13                                                        TEL 206-898-5704     arthur@aeolegal.com

26
                  Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 14 of 15




                                                V.   CONCLUSION

          For all the foregoing reasons, M&H’s motion should be denied in its entirety. Ms. Tollefson
 1
      respectfully requests the court deny M&H’s motion to dismiss.
 2
                 Dated this 4th day of January, 2021.
 3

 4

 5

 6               Arthur E. Ortiz, WSBA No. 26676
                 Attorney for Mary K. Tollefson
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                ARTHUR E. ORTIZ, ATTORNEY
                                                                   6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                         SEATTLE, WASHINGTON 98136
     Page - 14                                                 TEL 206-898-5704     arthur@aeolegal.com

26
                  Case 2:20-cv-00297-JLR Document 50 Filed 01/04/21 Page 15 of 15




                                              CERTIFICATE OF SERVICE
 1
      I hereby certify that on the date given below, I electronically filed the foregoing PLAINTIFF’S
 2
      RESPONSE TO DEFENDANT’S MOTION TO DISMISS with the Clerk of the Court using the CM/ECF
 3
      system which will send electronic notification of such filing to the following person(s):
 4

 5    Synova M. L. Edwards, WSBA 43063            Joseph Ward McIntosh, WSBA No. 39470
      Attorney for Aurora Financial Group,        Attorney for McCarthy Holthus, LLP
 6    Inc., and Freedom Mortgage Corp.            McCarthy Holthus, LLP
      Wright Finlay & Zak, LLP                    108 1st Ave., Ste. 300
 7    612 S. Lucile Street, Suite 300             Seattle, WA 98104-2104
      Seattle, WA 98108                           Tel.: (206) 596-4856
 8    Phone: (206) 946-8109                       Email: jmcintosh@mccarthyholthus.com
      Facsimile: (949) 608-9142
 9    Email: smledwards@wrightlegal.net

10

11                        DATED this 4th day of January, 2021.

12

13

14
                          Arthur Ortiz, WSBA 26676
15                        Attorney for defendant, Mary K. Tollefson

16

17

18

19

20

21

22

23

24
     PLTFF.’S RESP. IN OPP. TO McCARTHY & HOLTHUS’                   ARTHUR E. ORTIZ, ATTORNEY
                                                                      6015 CALIFORNIA AVE. S.W., NO. 203
25   MOT. TO DISMISS SECOND AMENDED COMPLAINT                            SEATTLE, WASHINGTON 98136
     Page - 15                                                    TEL 206-898-5704     arthur@aeolegal.com

26
